While at first sight it might appear that, as to the remedy by way of motion, the opinion in this case is at variance with the line of cases following Stribling v. Hart, 20 Fla. 236, upon closer inspection there appears to be an important distinction between the two classes of cases. The general rule, as properly stated in the foregoing opinion, is, that if a decree, which has become absolute, is not shown to bevoid on the face of the record, it should not be set aside, vacated or stricken from the record on motion. But the foregoing rule is not in conflict with the further rule, which is well *Page 337 
established, that where the purpose is not only to open and vacate a decree, which has become absolute under the rule and the statute, but also present to the court a meritorious defense which the party was unable to make, or was prevented from making, by causes beyond his control or obstacles insuperable in their character, such party being free from laches, the court has the power to open and set aside the decree and let in the defense, although such decree be not void. In such a case, "the facts established must show deceit, surprise or irregularity in obtaining the decree, that the defendant has acted bona fide and with reasonable diligence, and has a meritorious defense, and the facts constituting such defense must distinctly and satisfactorily appear, and the proposed answer should be exhibited." See Stribling v. Hart,supra; Sawyer v. Gustason, decided at the present term, and authorities cited in the latter case.